Name: Commission Regulation (EEC) No 225/80 of 31 January 1980 fixing the rate of the aid for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 26/42 Official Journal of the European Communities 1 . 2. 80 COMMISSION REGULATION (EEC) No 225/80 of 31 January 1980 fixing the rate of the aid for peas and field beans used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 19/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( ! ), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 of Regulation (EEC) No 1119/78 was fixed by Regula ­ tion (EEC) No 2413/79 (2), as last amended by Regula ­ tion (EEC) No 3002/79 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2413/79 to the information at present available to the Commis ­ sion that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1119/78 is fixed at 7-823 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 February 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 142, 30 . 5 . 1978, p. 8 . ( 2) OJ No L 275, 1 . 11 . 1979, p. 38 . ( 3) OJ No L 337, 29 . 12. 1979, p . 46 .